999 F.2d 540
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Darrell Lee SKAGGS, Petitioner-Appellant,v.Al C. PARKE, Warden, Respondent-Appellee.
No. 93-5033.
United States Court of Appeals, Sixth Circuit.
July 8, 1993.

Before MILBURN and BOGGS, Circuit Judges, and KRUPANSKY, Senior Circuit Judge.

ORDER

1
Darrell Lee Skaggs, a pro se Kentucky prisoner, moves for the appointment of counsel on appeal from a district court order denying his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. § 2254.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
On July 25, 1989, Skaggs pleaded guilty to theft by failure to make required disposition of property over $100, theft by unlawful taking over $100, and to being a first degree persistent felony offender (PFO).   He was sentenced to two ten-year prison terms to run concurrently.


3
On April 4, 1990, Skaggs filed a Ky.R.Crim.P. 11.42 motion to vacate sentence based on a claim of ineffective assistance of counsel because the prior convictions that the state would have used to support the PFO charge were unconstitutional.   He also claimed that he was coerced into pleading guilty.   His motion was denied on October 4, 1990, and his motion for rehearing was denied on December 19, 1990.   The Kentucky Court of Appeals affirmed on November 8, 1991, and the Supreme Court of Kentucky denied review on February 5, 1992.


4
In his habeas corpus petition, Skaggs claimed:  1) the state used unconstitutional prior convictions to support the PFO conviction;  2) the trial court should have appointed a psychiatrist to examine him;  and 3) his guilty plea was coerced.   The district court determined that all claims asserted were meritless and denied the petition in a memorandum and order entered December 8, 1992.


5
Upon review, we affirm the order of the district court because Skaggs has not shown that he was denied a fundamentally fair proceeding, and was thus unjustly confined.   Lundy v. Campbell, 888 F.2d 467, 469-70 (6th Cir.1989), cert. denied, 495 U.S. 950 (1990).


6
Accordingly, the motion for counsel is denied and the district court's order is affirmed pursuant to Rule 9(b)(3), Rules of the Sixth Circuit.